Affirmed and Opinion Filed April 26, 2016




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-01371-CV

           KEITH WAGONER AND DARRON T. WILSON, Appellants
                               V.
    DALLAS COUNTY, CITY OF DALLAS, DALLAS INDEPENDENT SCHOOL
 DISTRICT, WILMER-HUTCHINS INDEPENDENT SCHOOL DISTRICT, DALLAS
COUNTY SCHOOL EQUALIZATION FUND, PARKLAND HOSPITAL, AND DALLAS
           COUNTY COMMUNITY COLLEGE DISTRICT, Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-13-31197

                            MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Evans
                                  Opinion by Justice Bridges
        Appellees Dallas County, City of Dallas, Dallas Independent School District, Wilmer-

Hutchins Independent School District, Dallas County School Equalization Fund, Parkland

Hospital and Dallas County Community College District (collectively appellees) filed the

underlying lawsuit to recover $53,937.07 in delinquent ad valorem taxes for a residence located

in Dallas County. The trial court entered judgment in favor of appellees. Appellants Keith

Wagoner and Darron T. Wilson, both appearing pro se, appeal the October 2, 2014 judgment.

We affirm the trial court’s judgment. The record contains very little regarding the underlying

facts; therefore, we include only those relevant for disposition of the appeal. TEX. R. APP. P.

47.1.
          Appellees sued many of the heirs of the estate of Gertrude Wagoner for delinquent ad

valorem taxes. After citation by posting and at the request of appellees, the trial court appointed

an attorney ad litem to represent some of the family members. See TEX. R. CIV. P. 244 (“Where

service has been made by publication, and no answer has been filed nor appearance entered

within the prescribed time, the court shall appoint an attorney to defend the suit on behalf of the

defendant . . . .”). The attorney ad litem filed an answer denying the allegations on behalf of his

clients. Wilson filed an answer, and requested a bench warrant to appear at trial because he was

incarcerated. The trial court implicitly denied his request for bench warrant. Wagoner failed to

answer or appear at trial.1

          On October 2, 2014, appellees appeared and asked the trial court to take judicial notice of

three documents proving their case for delinquent taxes: (1) an affidavit and delinquent tax

statement detail; (2) an affidavit of heirship; and (3) a warranty deed with vendor’s lien. The

attorney ad litem was not present at the hearing, and the record does not indicate the presence of

any other defendants. The trial court granted judgment in favor of appellees and awarded

$53,937.07 in damages. This appeal followed.

          Wilson and Wagoner filed pro se briefs. On appeal, as in trial, the pro se appellant must

properly present his case. Strange v. Continental Cas. Co., 126 S.W.3d 676, 677–78 (Tex.

App.—Dallas 2004, pet. denied) (“pro se litigant is held to the same standards as a licensed

attorney and must comply with applicable laws and rules of procedure”). The Texas Rules of

Appellate Procedure require that an appellant’s brief “contain a clear and concise argument for

the contentions made, with appropriate citations to authorities and to the record.” TEX. R. APP. P.

38.1(h); Rammah v. Abdeljaber, 235 S.W.3d 269, 275 (Tex. App.—Dallas 2007, no pet.). An



   1
       Appellees’ amended petition lists Wagoner’s address with a “(Service requested: WAIVER OF CITATION)” notation.



                                                                 –2–
issue on appeal unsupported by argument or citation to any legal authority presents nothing for

the court to review. Strange, 126 S.W.3d at 678.

       Both Wilson’s and Wagoner’s briefs fail to “state concisely all issues or points presented

for review.” TEX. R. APP. P. 38.1(f). They also fail to provide this court with any relevant legal

authority or citations to the record in support of the arguments. TEX. R. APP. P. 38.1(h);

Rammah, 235 S.W.3d at 275. Accordingly, they have presented the Court with nothing to

review. Strange, 126 S.W.3d at 678.

       To the extent Wilson and Wagoner appear to argue they were denied effective assistance

of counsel, the doctrine of ineffective assistance of counsel does not extend to civil cases.

McCoy v. Tex. Instruments, Inc., 183 S.W.3d 548, 553 (Tex. App.—Dallas 2006, no pet.).

       To the extent they appear to challenge the sufficiency of appellees’ evidence to support

the judgment, the arguments are without merit. Appellees established their prima facie case “as

to every material fact necessary to establish the cause of action” when they introduced an

affidavit and delinquent tax statement detail. See Maximum Med. Improvement, Inc. v. Cnty. of

Dallas, 272 S.W.3d 832, 835 (Tex. App.—Dallas 2008, no pet.); see also TEX. TAX CODE ANN.

§ 33.47(a) (West 2015) (“certified copies of the entries showing the property and the amount of

tax and penalties imposed . . . constitute prima facie evidence that each person charged with a

duty relating to the imposition of the tax has complied with all requirements of the law and that

the amount of tax alleged to be delinquent . . . on that tax as listed are the correct amounts”).

Accordingly, the trial court did not err by granting judgment in favor of appellees.

       Finally, to the extent Wilson appears to argue the trial court abused its discretion by

denying his bench warrant request, an inmate has no absolute right to appear in person for the

trial of a civil case. In re Z.L.T., 124 S.W.3d 163, 166 (Tex. 2003). Although an inmate may not

be denied reasonable access to the courts, a prisoner requesting a bench warrant must justify the

                                               –3–
need for his presence and it is not the obligation of the trial court to go beyond the bench warrant

request and independently inquire of the necessity of his live appearance. Id.; In re Pruett, No.

05-13-00378-CV, 2014 WL 1031035, at *2 (Tex. App.—Dallas Mar. 14, 2014, pet. dism’d)

(mem. op.).

       Wilson filed a “response to order for continuance” in which he argued he needed to be

bench warranted for the October 2, 2014 hearing to “present testimony, other evidence and cross

examine plaintiffs, their witnesses, and challenge all their evidence” to avoid violations of his

Due Process and Equal Protection rights.         His request for a bench warrant included no

information by which the court could assess the necessity for his appearance. In re Z.L.T., 124

S.W.3d at 166. “In general, our rules place the burden on the litigants to identify with sufficient

specificity the grounds for a ruling they seek.” Id. (citing TEX. R. CIV. P. 21). A defendant’s

status as an inmate does not alter that burden.         Id.   Wilson failed to meet his burden.

Accordingly, the trial court did not abuse its discretion by implicitly denying his request for a

bench warrant.

       The judgment of the trial court is affirmed.




                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
141371F.P05                                           JUSTICE




                                                –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KEITH WAGONER, AND DARRON T.                         On Appeal from the 298th Judicial District
WILSON, Appellants                                   Court, Dallas County, Texas
                                                     Trial Court Cause No. TX-13-31197.
No. 05-14-01371-CV         V.                        Opinion delivered by Justice Bridges.
                                                     Chief Justice Wright and Justice Evans
DALLAS COUNTY, CITY OF DALLAS,                       participating.
DALLAS INDEPENDENT SCHOOL
DISTRICT, WILMER-HUTCHINS
INDEPENDENT SCHOOL DISTRICT,
DALLAS COUNTY SCHOOL
EQUALIZATION FUND, PARKLAND
HOSPITAL, AND DALLAS COUNTY
COMMUNITY COLLEGE DISTRICT,
Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellees DALLAS COUNTY, CITY OF DALLAS, DALLAS
INDEPENDENT SCHOOL DISTRICT, WILMER-HUTCHINS INDEPENDENT SCHOOL
DISTRICT, DALLAS COUNTY SCHOOL EQUALIZATION FUND, PARKLAND
HOSPITAL, AND DALLAS COUNTY COMMUNITY COLLEGE DISTRICT recover their
costs of this appeal from appellant KEITH WAGONER AND DARRON T. WILSON.


Judgment entered April 26, 2016.




                                               –5–